              Case 2:18-cr-00145-RAJ Document 119 Filed 08/24/20 Page 1 of 1




 1                                                    THE HONORABLE RICHARD A. JONES
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
     UNITED STATES OF AMERICA,                        ) No. CR18-145-RAJ
 8                                                    )
                      Plaintiff,                      )
 9                                                    ) ORDER GRANTING MOTION
                 v.                                   ) TO FILE OVERLENGTH REPLY
10                                                    )
     BOBBY BARNARD BEASLEY,                           )
11                                                    )
                      Defendant.                      )
12                                                    )
13
14          This matter has come before the undersigned on Bobby Beasley’s motion to file

15   an overlength reply to the government’s response to his motion for compassionate

16   release. The Court, having considered the motion and the records herein, and finding

17   good cause,

18          IT IS NOW ORDERED that Mr. Beasley’s motion to file an overlength reply

19   (Dkt. #117) is GRANTED. Mr. Beasley is granted leave to file a reply regarding his

20   motion for compassionate release that does not exceed 12 pages in length.

21          DATED this 24th day of August, 2020.

22
23
                                                         A
                                                         The Honorable Richard A. Jones
24                                                       United States District Judge
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                        1601 Fifth Avenue, Suite 700
       TO FILE OVERLENGTH REPLY                                       Seattle, Washington 98101
       (United States v. Beasley, CR18-145-RAJ) - 1                              (206) 553-1100
